    Case 3:19-cv-12577-BRM-ZNQ Document 33 Filed 11/14/19 Page 1 of 1 PageID: 323
                                            Ira S. Nesenof~                   Barbara H. TrapaSso              Philip A. Byler
                                            Andrew T. Miltenberg              Tara J. Davis                    Senior Litigation Counsel
                                  LLP                                         Diana R. Warshow                 Rebecca C. Nunberg
                                            Stuart Bernstein                  Gabrielle M. Vinci               Counsel
A TTORNEYS AT LAW
                                                                              Kara L. Gorycki                  Jeffrey S. Berkowitz
nmllplaw.com                                                                  Cindy A. Singh                   Counsel
                                                                              Nicholas E. Lewis                Marybeth Sydor
                                                                              Adrienne D. Levy                 Title IX Consultant
                                                                              Ryaan Nizam
                                                                              Regina M. Federico


                                                    November 14, 2019

     VT A F.(~°F
     Honorably Arian R. Martinotti, U.S.D.J.
     Honorable Zahid N, Quraishi, LJ.S.M.J.
     United States District Court
     District of New Jersey
     Clarkson S. fisher building
     402 East State Street
     Trenton, NJ 0~6Q8

               Re:      John Doe v.'Trustees of Princeton University, et al.,
                        Civil Case No. 19-cv-12577(BRM)(ZNQ)

     Dear Magistrate Judge ~uraishi:

             This firm represents the Plaintiff, John Doe, in the above-captioned matter, and
     respectfully submits this joint letter request for athirty-day adjournment of the pending
     scheduling conference, currently slated for Monday, November 18, 2019(ECF No. 30).

            Pursuant to a stipulation of dismissal filed on September 5, 2019, Tiger Inn is the sole
     remaining defendant in this action. Since that time, Plaintiff and Tiger Inn have been engaged in
     discussions of a potential resolution of the instant litigation. Last week, the parties reached an
     ~.~reement ~n principal. In the interest of efficiency for both the Court and the parties, the parties
     therefore seek additional time to resolve this matter.

            We respectfully request that the Court approve this joint request and grant athirty-day
     adjournment of the scheduling conference. Thank you for your time and consideration.

                                                              Respectfully submitted,


     I~ESENOFF & MILTENBERG,LLP                                       MARSHALL DENNEHEY
                                                                      WARNER COLEMAN & GOGGIN,PC

      /s/                                                             /s/
     Adrienne Lem,Esq.                                               Ashley Toth, Esq.
     Attorneysfog° Plaintiff                                         Attorneysfog Tiger Inn



NEW YORK       I   363 Seventh Avenue   ~   Fifth Floor   ~    New 'fork, NY 10001   I   T: 212.736.4500   ~   F: 212.736.2260
BOSTON         ~   101 Federal Street   ~     'Floor
                                            19t1          i    Boston, MA 02110      ~   T: 617.209.2188
